Fourth Court of Appeals
                                       San Antonio, Texas
                                            November 10, 2016

                                           No. 04-16-00699-CR

                                         IN RE Albert NICOLAS

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         Relator filed this petition for writ of mandamus on October 24, 2016, complaining that
the trial court had not ruled on motions filed by Relator. Because the trial court has ruled on the
motions, Relator’s petition for writ of mandamus has been rendered moot. Accordingly, this
original mandamus proceeding is DISMISSED AS MOOT.

           It is so ORDERED on November 10, 2016.



                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2016.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
  This proceeding arises out of Cause No. B93-6 and B93-7, styled The State of Texas v. Albert Nicolas, Jr., aka
Allen Nicolas, pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson
presiding.